DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is entitled to and claims the benefit of U.S. Provisional App. No. 62/970,215 filed 02/05/2020. The preliminary amendment filed on 11/02/2022 is entered and acknowledged by the Examiner. 
3.	Applicant’s election of Group I, claims 1-6 without traverse in the reply filed on 11/02/2022 is acknowledged. 
4.	Claims 1-20 are pending. Claims 1-6 are under examination on the merits. Claims 7-20 are withdrawn to a non-elected invention from further consideration.
  
Information Disclosure Statement
5.	The information disclosure statements submitted on 05/03/2021, and 05/26/2021 are in   compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.

Drawings
6.	The drawings are received on 02/03/2021. These drawings are acceptable.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
8.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites the term “an electrochromic medium disposed between the first and second electrodes, wherein the electrochromic medium comprises at least one anodic redox species and at least one cathodic redox species, and the anodic redox species is of a first formula”. There are insufficient antecedent basis for these limitations in the claim. Claims 2-6 being depended on claim 1 are rejected as well. 
For the purpose of examination against the prior art, claim 1 is construed to recites “an electrochromic medium disposed between the first and the second electrodes, wherein the electrochromic medium comprises at least one anodic redox species and at least one cathodic redox species, and the at least one anodic redox species is of a first formula

9.	Claims 1-6 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1, recites “                  
    PNG
    media_image1.png
    54
    464
    media_image1.png
    Greyscale
”, wherein the improper phrasing of the Markush group renders the claim indefinite because it is unclear which members of the group are part of the claimed invention.  Markush groups must be stated in the alternative, of which one acceptable form is “…selected from the group consisting of A, B and C.”  See MPEP § 2173.05(h). Claims 2-6 being depended on claim 1 are rejected as well. 

10.	Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 2 recites the term “the anodic redox species”.  There is insufficient antecedent basis for this limitation in the claim. Claims 3 being depended on claim 2 is rejected as well. 
	For the purpose of examination against the prior art, claim 2 is construed to recites “the at least one anodic redox species”.       

11.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 3 recites the term “the anodic redox species”.  There is insufficient antecedent basis for this limitation in the claim. 
	For the purpose of examination against the prior art, claim 3 is construed to recites “the at least one anodic redox species”. 

12.	Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 4 recites the term “the anodic redox species”.  There is insufficient antecedent basis for this limitation in the claim. Claims 5 being depended on claim 4 is rejected as well. 
	For the purpose of examination against the prior art, claim 4 is construed to recites “the at least one anodic redox species”.  

13.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 5 recites the term “the anodic redox species”.  There is insufficient antecedent basis for this limitation in the claim. 
	For the purpose of examination against the prior art, claim 5 is construed to recites “the at least one anodic redox species“. 

14.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 6 recites the term “the anodic redox species” in lines 2, and line 5 (two occurrences).  There is insufficient antecedent basis for this limitation in the claim. 
	For the purpose of examination against the prior art, claim 6 is construed to recites “the at least one anodic redox species“. 

Claim Rejections - 35 USC § 102
15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


16.	Claims 1, 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guarr et al. (US Pub. No. 2002/0141032 A1, hereinafter “’032”). 

Regarding claims 1,3-5: ‘032 discloses an electrochromic device (Page 1, [0015], Fig. 1), comprising: at least one substantially transparent substrate having an electrically conductive material associated therewith; and an electrochromic medium which comprises: at least one solvent; an anodic electroactive material; a cathodic electro active material (Page 2, [0022]); wherein at least one of the anodic as shown below (i.e., identical compound to applicant’s anodic species), and electro active materials is electrochromic (Page 7, [0047], Table, compound 3; Page 8, [0061]; Page 10, 3rd compound); and wherein at least one of the anodic and cathodic electroactive materials comprises a diffusion coefficient controlling moiety which enables the electrochromic device to operate at a lower current relative to an electrochromic device without the at least one anodic and cathodic electroactive material which comprises the diffusion coefficient controlling moiety (Page 19, Claim 40).
 
    PNG
    media_image2.png
    241
    356
    media_image2.png
    Greyscale

               
    PNG
    media_image3.png
    139
    515
    media_image3.png
    Greyscale

              
Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	Claims 2-3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Guarr et al. (US Pub. No. 2002/0141032 A1, hereinafter “’032”) as applied to claim 1 above, and further in view of Theiste et al. (US Pub. No. 2015/0346573 A1, hereinafter “’573”).

Regarding claims 2-3: The disclosure of ‘032 is adequately set forth in paragraph 16 above and is incorporated herein by reference.  ‘032 teaches an electrochromic medium which comprises: at least one solvent; an anodic electroactive material; a cathodic electro active material (Page 2, [0022]); wherein at least one of the anodic, and electro active materials is electrochromic (Page 19, Claim 40). ‘032 does not expressly teach the at least one anodic redox species is N,N-(phenazine-5,10- diylbis(ethane-2, 1-diyl))bis(3-hydroxy-N,N-dimethylpropan-1-aminium).
However, ‘573 teaches an energy storage device comprising: a cathodic material in an activated state; and an anodic material in an activated state (Page 2, [0018]), wherein the anodic material maybe a compound as shown below (Page 4, [0024]), wherein formula, E is S or NR10; R1 and R10 are individually an alkyl group interrupted by at least one ammonium group (Page 4, [0024]) such as 3-hydroxy-N,N-dimethylpropan-1-aminium moiety, whereinR15-R18 are individually H or alkyl; n is 1-12 (Page 4, [0025]) with benefit of providing the anodic and cathodic materials in their activated states are prevented or hindered from passage through the porous separator to stop or minimize electron transfer and deactivation of the activated states (i.e. “self-erase”) (Page 1, [0004]). 

    PNG
    media_image4.png
    166
    118
    media_image4.png
    Greyscale
             
    PNG
    media_image5.png
    57
    135
    media_image5.png
    Greyscale
                      

In an analogous art of the electrochemical devices comprising electrochromic compounds, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the at least one anodic redox species by ‘032, so as to include N,N-(phenazine-5,10- diylbis(ethane-2, 1-diyl))bis(3-hydroxy-N,N-dimethylpropan-1-aminium) as taught by ‘573, and would have been motivated to do so with reasonable expectation that this would result in providing the anodic and cathodic materials in their activated states are prevented or hindered from passage through the porous separator to stop or minimize electron transfer and deactivation of the activated states as suggested by ‘573 (i.e. “self-erase”) (Page 1, [0004]). 
Thus, it is held to be a prima facie case of obviousness since a person of ordinary skill in the art would have recognized the interchangeability of the element (i.e. functional group such as 3-hydroxy-N,N-dimethylpropan-1-aminium) shown in the prior art for the corresponding element disclosed in the specification wherein the side chains syntheses merely done by routine experimentation.

Regarding claim 6: The disclosure of ‘032 is adequately set forth in paragraph 16 above and is incorporated herein by reference.  ‘032 teaches the at least one anodic redox species is 2,2'-(phenazine-5,10- diyl) bis(N,N,N-triethylethan-1-aminium) having a first oxidation potential of 552 mV. ‘573 teaches N,N-(phenazine-5,10- diylbis(ethane-2, 1-diyl))bis(3-hydroxy-N,N-dimethylpropan-1-aminium) (Page 4, [0024]- [0025]) having a first oxidation potential (535 mV) and a second oxidation potential (1229 mv) and the first oxidation potential of the at least one anodic redox species 552 mv  is greater than the first oxidation potential of the electrochromic species 535 mv and less than the second oxidation potential of the electrochromic species 1229 mV. 

    PNG
    media_image6.png
    216
    525
    media_image6.png
    Greyscale

    PNG
    media_image3.png
    139
    515
    media_image3.png
    Greyscale











Thus, it is held to be a prima facie case of obviousness to combine two anodic redox species composition each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).

Examiner Information
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571)270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M. P.M..
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
11/16/2022